Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final rejection is in response to the amendments filed on: 12/24/2020.
Claims 1, 2, 5-7, 9-11, 14 and 20 are amended. Claims 1-20 are pending.
The following rejections are withdrawn in view of applicant’s amendments:
Claims 1-4 rejected under 35 U.S.C. 103 as being unpatentable over BigOven (“Scan and Organize Recipes Easily with BigOven”, published: May 25, 2011, pages: 1-7) in view of Petrou et al (US Application: US 2011/0128288, published: Jun. 2, 2011, filed: Aug. 9, 2010) in view of Lee et al (US Application: US 20110081083, published: Apr. 7, 2011, filed: Oct. 7, 2009) and further in view of Tokuda et al (US Application: US 20130149679, published: US 2013/0149679, filed: Dec. 12, 2011).
Claims 6-8, 10 and 13 rejected under 35 U.S.C. 103 as being unpatentable over BigOven (“Scan and Organize Recipes Easily with BigOven”, published: May 25, 2011, pages: 1-7) in view of Petrou et al (US Application: US 2011/0128288, published: Jun. 2, 2011, filed: Aug. 9, 2010)
Claims 14-18  rejected under 35 U.S.C. 103 as being unpatentable over BigOven (“Scan and Organize Recipes Easily with BigOven”, published: May 25, 2011, pages: 1-7) in view of Tokuda et al (US Application: US 20130149679, published: US 2013/0149679, filed: Dec. 12, 2011)) in view of Bhattacharjya et al (US Application: US 20150161912, published: Jun. 11, 2015, filed: Dec. 9, 2014).
Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over BigOven (“Scan and Organize Recipes Easily with BigOven”, published: May 25, 2011, pages: 1-7) in view of Petrou et al (US Application: US 2011/0128288, published: Jun. 2, 2011, filed: Aug. 9, 2010) in view of Lee et al (US Application: US 20110081083, published: Apr. 7, 2011, filed: Oct. 7, 2009) in view of Tokuda et al (US Application: US 20130149679, published: US 2013/0149679, filed: Dec. 12, 2011) and further in view of Wallace (US Patent: 10480990, issued: Nov. 19, 2019, filed: Jun. 16, 2017).
Claims 9, 11 and 12 rejected under 35 U.S.C. 103 as being unpatentable over BigOven (“Scan and Organize Recipes Easily with BigOven”, published: May 25, 2011, pages: 1-7) in view of Petrou et al (US Application: US 2011/0128288, published: Jun. 2, 2011, filed: Aug. 9, 2010) and further in view of Wallace (US Patent: 10480990, issued: Nov. 19, 2019, filed: Jun. 16, 2017).
Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over BigOven (“Scan and Organize Recipes Easily with BigOven”, published: May 25, 2011, pages: 1-7) in view of Tokuda et al (US Application: US 20130149679, published: US 2013/0149679, filed: Dec. 12, 2011)) in view of Bhattacharjya et al (US Application: US 20150161912, published: Jun. 11, 2015, filed: Dec. 9, 2014) in view of Radcliffe (US Patent: 9690850, issued: Jun. 27, 2017, filed: Aug. 14, 2015).
Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over BigOven (“Scan and Organize Recipes Easily with BigOven”, published: May 25, 2011, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 , 4, 6-9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over BigOven (“Scan and Organize Recipes Easily with BigOven”, published: May 25, 2011, pages: 1-7) in view of Daniel et al (US Application: US 2016/0349968, published: Dec. 1, 2016, filed: May 29, 2015) in view of Lee et al (US Application: 2018/0157936, published: Jun. 7, 2018, filed: Nov. 29, 2017)..

With regard to claim 1, BigOven teaches a method, for a system providing nutritional information from recipe images, by acquiring images with a system image acquisition method module, assessing images with a system image assessment method module, and assessing nutritional information with a system nutritional assessment method module, the method comprising: 
the system acquires an image, and displays the image [at] a user device used by a user (pages 1 and 2: An app takes an image of a recipe and displays the image to the user); 
then the system performs [processing …] on the relevant area, generating a plurality of ingredients as recipe information (pages 3 and 4: the system performs processing on the relevant/marked area to map uploaded data of the photo (relevant area) to digital data of ingredients and nutrition); 
then the system presents the recipe information to the user device (page 4: the system presents the recipe to the user); and 
then the system accepts edits to the recipe information from the user device (pages 5-7: the user can select the edit button to edit the recipe information).
However BigOven .. does not expressly teach … stored in non-transitory computer-readable media … the system acquires an image, and displays the image to a user device…;  the system carries out first marking step, in which the system displays the image to the user with at least one area of the image marked by the system; and thereafter, the system accepts some marking of at least one  area of the image by the user; then …  the system performs OCR on the at least one  area as marked by the user,  then, the system performs OCR on the at least one area as marked by the user, then the system obtains a plurality of ingredients as recipe information from performed OCR on the at least one area as marked by the user; then the system performs proofing of the OCR-obtained  information, which proofing may include ingredient-measurement conversions and/or may include disambiguating recipe terms; … accepts edits to the recipe information, including but not limited to removal of recipe information or additional or substitute information on ingredients not present in the recipe information … .
Yet Daniel et al teaches … stored in non-transitory computer-readable media … the system acquires an image, and displays the image to a user device…;  the system carries out first marking step, in which the system displays the image to the user with at least one area of the image marked by the system (Fig 3A-3C, ref 305: a user can apply a boundary marking on the image); and thereafter, the system accepts some marking of at least one  area of the image by the user; then …  the system performs OCR on the at least one  area as marked by the user,  then, the system performs OCR on the at least one area as marked by the user (Fig 2, paragraph 0059: OCR is performed upon the text within the marked boundary),
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified BigOven’s ability to acquire an image and process the image to present recipe information to the user, such that the image acquisition would have allowed user marking and the processing would have been based upon OCR of text within the area marked by the user, as taught by Daniel et al. The combination would have allowed BigOven to have allowed a user to “accurately selected a region of interest” (Daniel, paragraph 0006). 
However the  combination does not expressly teach , then the system obtains a plurality of ingredients as recipe information from performed OCR on the at least one area as marked by the user; then the system performs proofing of the OCR-obtained  information, which proofing may include ingredient-measurement conversions and/or may include disambiguating recipe terms; … accepts edits to the recipe information, including but not limited to removal of recipe information or additional or substitute information on ingredients not present in the recipe information …
Yet Lee et al teaches the system obtains a plurality of ingredients as recipe information from performed OCR on the [target area indicated by the user] … (paragraphs 0034 and 0047: OCR is performed upon a target image to determine a plurality of recipe ingredients); then the system performs proofing of the OCR-obtained  information, which proofing may include ingredient-measurement conversions and/or may include disambiguating recipe terms (paragraph 0047: recipe terms may be ‘disambiguated’ by allowing a user to edit or change a retrieved item to correspond to the recipe ingredient); … accepts edits to the recipe information, including but not limited to removal of recipe information or additional or substitute information on ingredients not present in the recipe information …(paragraphs 0047 and 0051: recipe terms may be ‘disambiguated’ by allowing a user to edit or change a retrieved item to correspond to the recipe ingredient and also include serving size changes/adjustments not present in the recipe).
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified BigOven and Lee et al’s ability to allow a user to select a desired target area to perform OCR on an image for recipe management and editing, such that a plurality of ingredients are obtained from the OCR with respect to a database and the results are presented to the user for 
With regards to claim 2. The method of Claim 1, the combination of BigOven, Daniel et al and Lee et al teaches … in which the system conducts conversions to change the amounts of each ingredient in the plurality of ingredients between one or more systems of measurement, (as similarly explained in the rejection for claim 1 via paragraph 0055 of Tokuda et al), and is rejected under similar rationale.
With regards to claim 4. The method of Claim 1, BigOven teaches in which the user inputs additional information on ingredients and nutritional information, including but not limited to information on ingredients not present in the recipe information, and the system accepts such additional information (page 6 and 7: the user can enter any text in the recipe in the edit screen to alter ingredients by editing an amount (which alters nutrition), adding an new ingredient, or editing other text for additional information upon existing ingredient text)..
With regards to claim 6. BigOven teaches a method, for a user device to provide nutritional information from recipe images, by acquiring images with a UD image acquisition method module, assessing images with a UD image assessment method module, and assessing nutritional information with a UD nutritional assessment method module, the method comprising: 
the user device sends an image to the system …  (page 3: the user uploads/sends the image to the system); 
and … then the user device receives initial recipe information from the system (pages 4 and 5: initial recipe information is received on the phone and displayed (and can also be edited)), and thereafter takes and transmits recipe edits, to the recipe information, to the system (pages 5-7: the user can select the edit button to edit the recipe information and update the information to the system).
However BigOven does not expressly teach stored in non-transitory computer-readable media, … and thereafter receives an image from the system., ..  then the user device takes edits of the image from a user of the user device, wherein the system selects at least one area of the image, and the user marks at least one area of the image, and then the user device transmits the edits of the image to the system.
Yet Daniel et al teaches stored in non-transitory computer-readable media, … and thereafter receives an image from the system., ..  then the user device takes edits of the image from a user of the user device, wherein the system selects at least one area of the image, and the user marks at least one area of the image [to define a target image having the edits/cropped-area for subsequent processing] (Fig 2 and Fig 3A-3C, ref 305: a user can apply a boundary marking on the image as a target image area prior to performing subsequent text processing).
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified BigOven’s ability to allow a user to specify an 
However, although the combination teaches the target image can be selected by the user by specifying the target image with a marking prior to text processing, the combination does not expressly teach and then the user device transmits the edits of the image to the system 
Yet Lee et al teaches and then the user device transmits [a target image] to the system (paragraphs 0007, 0034, 0047 and 0051: a server receives the target image and then text processing is performed upon the target image to determine/match a plurality of recipe ingredients)).
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified BigOven and Daniel et al’s ability to allow a user to define an image (via marking/cropping of the image) for subsequent processing, such that the image can be sent to a server for the processing, as taught by Lee et al. The combination would have allowed BigOven and Daniel et al to have implemented “improved methods for tracking or logging consumption data” (Lee et al, paragraph 0005).
With regards to claim 7. The method of Claim 6, BigOven teaches in which the user inputs additional information on ingredients and nutritional information, including but not limited to information on ingredients not present in the recipe information, and the user device takes and transmits to the system such additional information along with the recipe edits (page 6 and 7: the user can enter any text in the recipe in the edit screen to alter ingredients by editing an amount (which alters nutrition), adding an new ingredient, or editing other text for additional information upon existing ingredient text).
With regards to claim 8. The method of Claim 6, the combination of BigOven, Daniel et al and Lee et al teaches in which the edits of the image from a user comprise marking by the user to indicate the area of the image that is of interest to the user for the recipe information (as similarly explained in the rejection for claim 6), and is rejected under similar rationale.
With regards to claim 9. The method of Claim 6, the combination of BigOven, Daniel et al and Lee et al teaches transmits recipe edits … to the system and performing matching of ingredients, as similarly explained in the rejection of claim 6 (Lee et al, paragraph 0047 and 0051: the ingredients are matched for user review and edits). Lee et al further explains the matching includes …   in which, after the user device takes and transmits recipe edits, to the recipe information, to the system, the user device receives ingredient matches from the system and presents them to the user (paragraph 0047, ingredient matches are obtained and the list of results are presented to the user); and thereafter, the user may select one or more of from the ingredient matches as the plurality of ingredients that belong in the recipe information (paragraph 0047: the user can select an ingredient to correspond to the recipe ingredient); and thereafter, the user device sends a user selection of the plurality of ingredients that belong in the recipe information to the system as the recipe information (paragraphs 0047, 0051: the user selection is added/sent to the system); and thereafter, the user device receives nutritional information, the nutritional information being the assessed recipe information and ingredients as selected by the user, and the recipe information being correlated with the nutritional information (paragraph 0053: the user can then reference the saved recipe from a saved recipes page).
With regards to claim 20. BigOven teaches … for providing nutritional information from recipe images, the computer-readable instructions comprising 
controlling a system and a user device to take a recipe image, comprising recipe information , …and use the recipe information and one or more databases of nutritional information … (pages 3 and 4: the system performs processing on the relevant/marked area to map uploaded data of the photo (relevant area) to digital data of ingredients and nutrition).
However BigOven does not expressly teach … scan the recipe image for a plurality of recipe information, using optical character recognition technology, accept marking by a user of at least one area of the recipe image, and use the recipe information and one or more databases of nutritional information to ascribe nutritional information to the recipe, correlating the recipe information with the nutritional information.
Yet Daniel et al teaches scan the [target] image for a plurality of recipe information, using optical character recognition technology, accept marking by a user of at least one area of the … image (Fig 3A-3C, ref 305: a user can apply a boundary marking on the image to use/apply ocr on the text).
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified BigOven’s ability to acquire an initial  target  image and process the image to present recipe information to the user, such that the image acquisition would have allowed user marking and the processing would have been based upon OCR of text within the area marked by the user, as taught by Daniel et al. The combination would have allowed BigOven to have allowed a user to “accurately selected a region of interest” (Daniel, paragraph 0006). 
However the combination does not expressly teach and use the recipe information and one or more databases of nutritional information to ascribe nutritional information to the recipe, correlating the recipe information with the nutritional information.
Yet Lee et al teaches and use the recipe information and one or more databases of nutritional information to ascribe nutritional information to the recipe, correlating the recipe information with the nutritional information (paragraphs 0034,  0047 and 0051: OCR is performed upon a target image to determine a plurality of recipe ingredients and nutritional data).
It would have been obvious to one of ordinary skill in the art before the effective It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified BigOven and Lee et al’s ability to allow a user to select a desired target area to perform OCR on an image for recipe management and editing, . 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over BigOven (“Scan and Organize Recipes Easily with BigOven”, published: May 25, 2011, pages: 1-7) in view of Daniel et al (US Application: US 2016/0349968, published: Dec. 1, 2016, filed: May 29, 2015) in view of Lee et al (US Application: 2018/0157936, published: Jun. 7, 2018, filed: Nov. 29, 2017) and further in view of Tokuda et al (US Application: US 20130149679, published: US 2013/0149679, filed: Dec. 12, 2011).
With regards to claim 3. The method of Claim 1, the combination of BigOven, Daniel et al and Lee  teaches the system disambiguates , as similarly explained in the rejection for claim 1, and is rejected under similar rationale.
However the combination does not expressly teach the system disambiguates amounts which are relative terms,.
Yet Tokuda et al system disambiguates amounts which are relative terms (paragraph 0055: proofing of measurements/amounts is performed to convert ingredient amounts to systems of measurement (such as volume to weight in grams) or disambiguates amounts that are relative natural quantity (a ‘whole onion’ or ‘large egg’) into a corresponding mass/weight for recipe conversions for recommendations given initial 
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified BigOven, Daniel et al and Lee et al’s ability to allow for disambiguation, such that the disambiguation would have included disambiguating relative terms, as taught by Tokuda et al. The combination would have allowed BigOven, Daniel et al and Lee et al to have determined an optimum recipe given a set of recipe constraints … optimized to satisfy a particular flavor profile (Tokuda et al, paragraph 0039).
Claims 10 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over BigOven (“Scan and Organize Recipes Easily with BigOven”, published: May 25, 2011, pages: 1-7) in view of Petrou et al (US Application: US 2011/0128288, published: Jun. 2, 2011, filed: Aug. 9, 2010) in view of in view of Daniel et al (US Application: US 2016/0349968, published: Dec. 1, 2016, filed: May 29, 2015) in view of Lee et al (US Application: 2018/0157936, published: Jun. 7, 2018, filed: Nov. 29, 2017).

With regards to claim 10. BigOven teaches a method, … for a user device and a system to provide nutritional information from recipe images, by acquiring images with a third-party-view acquisition method module, assessing images with a third-party-view image assessment method module, and assessing nutritional information with a third-party-view nutritional assessment method module, the method comprising: 
the user device sends an image (pages 1-3: An app takes an image of a recipe and displays the image to the user, and thereafter, the user uploads/sends the image); 
thereafter the system sends an initial recipe … to the user device, and the user device receives the initial recipe from the system (page 4: the system presents the recipe to the user);  and thereafter, the user device transmits recipe edits to the system, and the system receives the recipe edits from the user device (pages 5-7: the user can select the edit button to edit the recipe information for the system).
However BigOven does not expressly teach stored in non-transitory computer-readable media, … the system sends an image to the user device, and the user device receives the image; … then the user device sends edits of the image to the system, the edits being made by a user of the user device, and the edits comprising at least one area of the image marked by the user, and the system receives edits of the image ..; … the system sends an initial recipe having a recipe information … ; … the user device transmits recipe edits, including but not limited to information on ingredients not present in the recipe information to the system.
Yet Petrou et al teaches stored in non-transitory computer-readable media, … (Fig 5: a processor is integrated with a memory to execute instructions to perform steps) the system sends an image to the user device, and the user device receives the image; … (Fig. 11 Fig 12,  Fig. 13, paragraphs 0154, 0156, 0158: the system acquires an image and sends the image back to the user for further interaction, such that the user  selects from the image a region of interest).
the edits being made by a user of the user device, and the edits comprising at least one area of the image marked by the user, and the system receives edits of the image ..; … the system sends an initial recipe having a recipe information … ; … the user device transmits recipe edits, including but not limited to information on ingredients not present in the recipe information to the system.
Yet Daniel et al teaches the edits being made by a user of the user device, and the edits comprising at least one area of the image marked by the user (Fig 2 and Fig 3A-3C, ref 305: a user can apply a boundary marking on the image as a target image area prior to performing subsequent text processing).
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified the BigOven and Petrou’s ability to allow the system to send back an image that allows for further user interaction and target image identification, such that the interaction for target image identification could have been  
However the combination does not expressly teach then the user device sends edits of the image to the system, .., and the system receives edits of the image ..; … the system sends an initial recipe having a recipe information … ; … the user device transmits recipe edits, including but not limited to information on ingredients not present in the recipe information to the system.
Yet Lee et al teaches then the user device sends [target image] to the system, .., and the system receives [the target] image .. (paragraphs 0007, 0034 and 0047: a server receives the target image and then text processing is performed upon the target image to determine a plurality of recipe ingredients)); … the system sends an initial recipe having a recipe information ……(paragraph 0047: the user can edit or change a retrieved item that corresponds to the recipe ingredient and also include serving size changes/adjustments not present in the recipe) ; … the user device transmits recipe edits, including but not limited to information on ingredients not present in the recipe information to the system …( paragraphs 0047 and 0051: the user can edit or change a retrieved item that corresponds to the recipe ingredient and also include serving size changes/adjustments not present in the recipe).
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified BigOven, Petrou and Daniel et al’s ability to allow 
With regards to claim 11. The method of Claim 10, the combination of BigOven, Petrou et al, Daniel et al and Lee et al teaches transmits recipe edits … to the system and performing matching of ingredients, as similarly explained in the rejection of claim 10 (Lee et al, paragraph 0047 and 0051: the ingredients are matched for user review and edits). Lee et al further teaches the matching includes …  in which, after the system receives the recipe edits from the user device, the system sends a plurality of ingredient matches to the user device, and the user device receives the plurality of ingredient matches from the system (paragraph 0047, ingredient matches are obtained and the list of results are presented to the user), thereafter, Page 6 of 18Attorney Docket No. INT002USApplication No. 16/510,767 the user device sends a user selection of ingredients from the plurality of ingredients, and the system receives the user selection of the plurality of ingredients (paragraph 0047: the user can select an ingredient to correspond to the recipe ingredient); then, the system sends nutritional information correlated with the recipe information to the user device, and the user device receives the nutritional information from the system (paragraph 0053: the user can then reference the saved recipe from a saved recipes page).  

in which the user selection of ingredients from the plurality of ingredients, as similarly explained in the rejection of claim 11 (as explained, paragraphs 0047 and 0051 of Lee et al allow user selection and editing). Lee et al further explains the selections…  comprise additional information on ingredients and nutritional information, including but not limited to information on ingredients not already present in the plurality of ingredients or in the user selection (Lee et al, paragraph 0051: the user can edit/add additional ingredient information).
With regards to claim 13. The method of Claim 10, BigOven teaches in which the recipe edits comprise user input of additional information on ingredients and nutritional information, including but not limited to information on ingredients not present in the initial recipe (page 6 and 7: the user can enter any text in the recipe in the edit screen to alter ingredients by editing an amount (which alters nutrition), adding an new ingredient, or editing other text for additional information upon existing ingredient text).
Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over BigOven (“Scan and Organize Recipes Easily with BigOven”, published: May 25, 2011, pages: 1-7) in view of Tokuda et al (US Application: US 20130149679, published: US 2013/0149679, filed: Dec. 12, 2011)) in view of  Lee et al (US Application: 2018/0157936, published: Jun. 7, 2018, filed: Nov. 29, 2017).
With regards claim 14. BigOven teaches a system for providing nutritional information from recipe images, the system comprising at least one processor, … configured to carry out  the inventive methods; and wherein: 
the database contains nutritional information related to a plurality of ingredients (page 4: the system includes nutritional information related to the ingredients to produce the nutritional data); the system communicates with at least one user device, which user device acquires an image of a recipe (pages 1 and 2, the user device acquires a photo/image of  a recipe); .. the system obtains recipe information from the image (page 3: the system obtains the image information through upload from user device).
However BigOven does not expressly teach at least one database, at least one memory, at least one input/output port, and computer-readable instructions stored in non-transitory computer-readable media (Fig )… the system obtains recipe information from the image using optical character recognition technology; the system communicates with a first external database, a second external database, or any number of external databases, which external databases contain nutritional information; and wherein the system correlates the recipe information with the nutritional information
Yet Tokuda et al teaches at least one database, at least one memory, at least one input/output port, and computer-readable instructions stored in non-transitory computer-readable media (Fig. 11: a memory , with in/out hardware and processor is implemented to execute instructions to perform steps.) .… the system obtains recipe information from the image using optical character recognition technology;  (Fig 3C, ref 322, paragraphs 0040, 0070, 0087 and 0178: the system obtains recipe information from the image using OCR, via user communication through a network such as the Internet).
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified BigOven’s ability to receive image of a recipe and 
However the combination does not expressly teach the system communicates with a first external database, a second external database, or any number of external databases, which external databases contain nutritional information; and wherein the system correlates the recipe information with the nutritional information.
Yet Lee et al teaches the system communicates with a first external database, a second external database, or any number of external databases, which external databases contain nutritional information (paragraphs 0035 and 0047: the system communicates/queries an external database to obtain nutritional data); and wherein the system correlates the recipe information with the nutritional information (paragraphs 0035, 0047 and 0051 ingredient matches are obtained and the list of results are presented to the user).
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified BigOven and Tokuda et al’s ability to obtain recipe information using OCR, such that the system would further communicate with an external database to reference recipe information with nutritional information
in which the user device accesses the Internet using web-browsing software that is built as part of the system, as similarly explained in the rejection for claim 14 (Tokuda et al, paragraphs 0040, 0070, 0087 and 0178: the system obtains recipe information from the image using OCR, via user communication through a network such as the Internet), and is rejected under similar rationale.
With regards to claim 16. The system of Claim 14, BigOven teaches in which the image of a recipe is a photograph taken by the user device (pages 1 and 2, the user device acquires a photo/image of a recipe).
With regards to claim 17. The system of Claim 14, BigOven teaches in which the image of a recipe is a photograph taken an external camera connected to the user device (pages 1 and 2, the user device acquires a photo/image of a recipe).
With regards to claim 18. The system of Claim 14, BigOven teaches in which the image of a recipe is an image already present on the user device or accessed by the user device (pages 1 - 3, the user device acquires a photo/image of a recipe, such that it is accessed when it performs an upload).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over BigOven (“Scan and Organize Recipes Easily with BigOven”, published: May 25, 2011, pages: 1-7) in view of Daniel et al (US Application: US 2016/0349968, published: Dec. 1, 2016, filed: May 29, 2015) in view of Lee et al (US Application: 2018/0157936, published: Jun. .
With regards to claim 5. The method of Claim 1, the combination of BigOven, Daniel et al and Lee et al teaches … the system checks the content of the recipe information; then the system searches for each ingredient from the plurality of ingredients, and thereafter accepts edits to each ingredient from the plurality of ingredients;  … , … , the system presents the nutritional information for the recipe information to the user using the user device, as similarly explained in the rejection for claim 1, and is rejected under similar rationale.
However the combination does not expressly teach then the system calculates nutritional information from information in one or more of a database, the first external database, a second external database, and any other external databases; thereafter, the system performing proofing further correlates the plurality of ingredients as recipe information,  using the accepted edits to each ingredient, with the nutritional information; thereafter, the system presents the nutritional information.
Yet Wallace teaches then the system calculates nutritional information from information in one or more of a database, the first external database, a second external database, and any other external databases; thereafter, the system performing proofing further correlates the plurality of ingredients as recipe information (column 10, lines 24-35: nutritional information can be accessed from external databases and the nutritional information based upon the edits/changes can be displayed),  using the accepted edits to each ingredient, with the nutritional information; thereafter, the system presents the 
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified BigOven, Daniel et al, and Lee et al’s ability to  accept edits to a recipe and display nutritional information of the recipe, such that the nutritional information is updated/displayed based upon an edit to ingredients, as taught by Wallace. The combination would have allowed BigOven, Daniel et al and Lee et al to have allowed “independent adjustability for individual or combination of ingredients in recipes, substituting one ingredient for another, or doing so based on nutritional data and/or providing nutritional data about adjusted ingredients… ” (Wallace, column 1, lines 40-44).  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over BigOven (“Scan and Organize Recipes Easily with BigOven”, published: May 25, 2011, pages: 1-7) in view of Tokuda et al (US Application: US 20130149679, published: US 2013/0149679, filed: Dec. 12, 2011)) in view of Lee et al (US Application: 2018/0157936, published: Jun. 7, 2018, filed: Nov. 29, 2017) in view of Radcliffe (US Patent: 9690850, issued: Jun. 27, 2017, filed: Aug. 14, 2015).
With regards to claim 19. The system of Claim 14, BigOven teaches in which the image of a recipe … by the user device, as similarly explained in the rejection for claim 14, and is rejected under similar rationale. 
is accessed on the Internet by the user device.
Yet Radcliffe teaches the image is accessed on the Internet by the user device (column 3, lines 50-55: the user device can provide a url for an image accessed on the Internet).
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Big Oven, Tokuda et al and Lee et al’s ability to process the image of a recipe from a user device, such that the processing could have been through a URL of an image accessible on the internet, as taught by Radcliffe. The combination would have allowed BigOven, Tokuda et al and Lee et al to have made it easier for an individual to save a recipe encountered in an article, online or printed (Radcliffe, column 1, lines 25-30). 
Response to Arguments
Applicant's arguments filed  12/24/2020 have been fully considered but they are not persuasive. 
The applicant argues that the BigOven does not teach OCR, as BigOven’s method is manual. In view of the amended claim language, which clarifies the extent of the OCR, the examiner respectfully directs the applicant’s attention to the new references cited in the rejection above which are applied to teach the new OCR requirements.
The applicant argues that the cited references lack the newly amended proofing of OCR results and points to paragraph 0041 of the instant specification, for a definition of proofing. The examiner respectfully notes that paragraph 0041 recites the term “may 
The applicant argues the references lack teachings to allow user selection of image areas and/or user editing of image areas to select or define image areas of interest. In response, the examiner directs attention to the new reference Daniel et al , which teaches the user marking a boundary upon an image of interest (Fig 3A-3C, ref 305), which allows the area to be scanned with OCR (Fig 2, paragraph 0059: OCR is performed upon the text within the marked boundary).
The applicant argues that the references do not teach the newly amended limitation for allowing editing of recipe information to allow users to change or substitute the ingredients after OCR results have generated recipe information. In response the examiner respectfully directs attention to the new Lee et al references which teaches in paragraph 0047 that the user can make edits/changes to ingredient results returned by the server. 
The applicant argues that the cited references lack teaching or suggestion to correlate recipe information with nutrition information, however the examiner respectfully points out at least the new reference Lee et al and also existing reference Wallace teaches recipe information correlated with nutrition information in the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596.  The examiner can normally be reached on Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILSON W TSUI/Primary Examiner, Art Unit 2178